Citation Nr: 1222910	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Catherine Cornell, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that a rating decision dated February 16, 2005, denied the claim on appeal.  In July 2005, the Veteran submitted a lengthy statement in support of his claim.  The Veteran's claim was denied by the RO again in February 2006, and a notice of disagreement was received in February 2007.  At times, the RO has treated the claim currently on appeal as a claim for whether new and material evidence has been received to reopen a claim for PTSD, and at other times the appeal has been treated as a service connection claim.  Here, construing the evidence in a light most favorable to the Veteran, the Board finds that the Veteran's July 2005 statement constituted a notice of disagreement, and therefore the question of whether new and material evidence has been received sufficient to reopen a previously-denied claim is not for consideration in this case.

Pursuant to a January 2012 Board remand, a hearing before the Board was scheduled for May 8, 2012.  In a Motion to Postpone Hearing (Motion), dated May 3, 2012, the Veteran's representative requested that the Veteran's hearing be postponed until a later date, for good cause.  Specifically, it was noted that the Veteran requested records from his provider at the Crown Point VA Medical Center (VAMC) on March 12, 2012, and from the Sandusky, Ohio, VA Outpatient Clinic on April 10, 2012.  The Veteran was also awaiting an independent medical examination from a private provider.  The representative argued that these records are relevant to determine the existence and severity of the issue on appeal, PTSD.

The appeal is REMANDED to the RO in Cleveland, Ohio.  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's claims file reveals that the Veteran requested a postponement of a Board hearing, originally scheduled for May 8, 2012, so as to allow time to collect additional medical evidence in support of his claim from three treatment facilities.  See Motion.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Accordingly, this case is remanded to the RO for the following action:

Schedule the Veteran for a personal hearing before a Veterans Law Judge sitting at the RO in Cleveland, Ohio.  The Veteran and his representative should be notified of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


